Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The disclosure is objected to because of the following informalities:
In paragraph [0001], line 2, change “2021-8923” to --- 2021-008923 ---.
In paragraph [0004], line 3, change “the color development and the color reproducibly” to --- color development and color reproducibly ---.
In paragraph [0004], line 4, change “the image density and the color displacement” to --- image density and color displacement ---.
In paragraph [0004], line 5, change “the patch image” to --- a patch image ---.
In paragraph [0004], line 6, change “sheet” to --- recording medium ---.
In paragraph [0006], line 2, change “the one” to -- one --.
In paragraph [0006], line 3, change “developing device” to --- image forming apparatus ---.
In paragraph [0006], line 4, change “the axial direction” to --- an axial direction ---.
In paragraph [0007], line 2, change “around the” to --- around a ---.
In paragraph [0007], line 8, change “the axial direction” to --- an axial direction ---.
In paragraph [0008], line 12, change “the driving mechanism” to --- a driving mechanism ---.
In paragraph [0008], line 26, change “the second roller” to --- a second roller ---.
In paragraph [0008], line 26, change “the driving roller” to --- a driving roller ---.
In paragraph [0010], line 4, change “the conveying direction” to --- a conveying direction ---.
In paragraph [0011], line 7, change “the sheet” to --- a sheet ---.
In paragraph [0021], line 4, change “the characteristic value of the” to --- a characteristic value of a ---.
In paragraph [0021], line 5, change “the start position and the start timing” to -- a start position and a start timing --.
In paragraph [0027], line 2, change “around the” to --- around ---.
In paragraph [0028], line 2, change “with the” to --- with a ---.
In paragraph [0028], line 5, change “with the” to --- with a ---.
In paragraph [0035], line 1, change “of the” to --- of ---.
In paragraph [0040], lines 2-3, reference is made to a cleaning voltage power supply 75.  Neither the cleaning voltage power supply or reference numeral 75 are shown in any of the figures.
In paragraph [0047], line 5, change “by the” to -- by a --.
In paragraph [0054], line 1, change “with the” to --- with a ---.
In paragraph [0067], line 2, change “perform cleaning” to --- perform a cleaning ---.
In the abstract, line 2, change “the axial direction” to --- an axial direction ---.
Appropriate correction is required.



Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 5, change “depressed” to --- recessed ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 17/580,185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-9 of copending Application No. 17/580,185 disclose or make obvious the limitations in claims 1-8.

Application Claim		17/580,185 Claim		Difference

1					1			17/580,185 
further limits
									by defining elastic
layers length,
otherwise claims
are identical

	2					3			identical
	3					4			identical
	4					5			identical
	5					6			identical
	6					7			identical
	7					8			identical
	8					9			identical
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takagi et al (US 2022/0236667 A1) disclose a transfer unit includes, as transfer rollers, first and second rollers of which the second has an elastic layer larger in an axial direction than the first, first and second bearing members, a roller holder, first and second urging members, a switching cam, a driving mechanism, and a first pre-transfer guide.
Shimohora et al (US 2022/0236670 A1) disclose a transfer unit includes, as a transfer roller, a first roller, and a second roller having a larger axial size elastic layer compared to the first roller.  A control portion arranges the first or second roller opposite an image carrying member according to width direction sizes of a recording medium.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
August 17, 2022